           Case 6:17-cr-10127-EFM Document 43 Filed 11/19/20 Page 1 of 8




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS


  UNITED STATES OF AMERICA,

                  Plaintiff,




   vs.                                                    Case No. 17-10127-EFM


  ALBERTO GONZALEZ,

                  Defendant.




                                    MEMORANDUM AND ORDER

         This matter comes before the Court on Defendant Alberto Gonzalez’s Motion to Reduce

Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A) (Doc. 40). He seeks early release from prison due

to having underlying health conditions that make him susceptible to contracting COVID-19. In

addition, he seeks release to help care for his mother. The government opposes Defendant’s

motion. For the reasons stated in more detail below, the Court denies Defendant’s motion.

                               I.      Factual and Procedural Background

         On November 29, 2017, Defendant pleaded guilty to possession of a firearm in furtherance

of drug trafficking crime, in violation of 18 U.S.C. § 924(c). On February 16, 2018, Defendant

was sentenced to 96 months’ imprisonment.
             Case 6:17-cr-10127-EFM Document 43 Filed 11/19/20 Page 2 of 8




        Defendant is 43 years old, and he is currently incarcerated at Englewood FCI. There have

been 19 positive cases in the facility in which Defendant is housed, and no inmates have died.1

Currently, there are five active inmate cases, 11 active staff cases, and 22 pending inmate tests.

Defendant’s projected release date is September 16, 2024.

        On July 2, 2020, Defendant, proceeding pro se, filed a Motion for Compassionate Release

(Doc. 37). On October 22, 2020, Defendant, now represented by counsel, filed a Motion to Reduce

Sentence due to the risk of contracting COVID-19. He states that due to the underlying health

conditions of obesity and pre-diabetes, he is more susceptible to complications from COVID-19.

Defendant also states that he needs to take care of his extremely ill mother. He proposes that he

serves a three-year home confinement as part of his five-year supervised release term and serve

the remaining two years as originally ordered.

                                             II.      Legal Standard

         The First Step Act amended the compassionate release statute, 18 U.S.C. § 3582(c)(1)(A),

to allow a defendant to file his own motion for release.2 It allows defendants to seek early release

from prison provided certain conditions are met. First, “a criminal defendant may file a motion

for compassionate release only if: ‘(1) he has exhausted all administrative rights to appeal the

[Bureau of Prisons’ (“BOP”)] failure to bring a motion on his behalf, or (2) 30 days have passed




        1
            Federal Bureau of Prisons, COVID-19 Coronavirus: COVID-19 Cases, https://www.bop.gov/coronavirus/
(last visited November 17, 2020).
        2
            See First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194 (2018).



                                                         -2-
              Case 6:17-cr-10127-EFM Document 43 Filed 11/19/20 Page 3 of 8




since the warden of his facility received his request for the BOP to file a motion on his behalf.’ ”3

The administrative exhaustion requirement is jurisdictional and cannot be waived.4

         Next, if a defendant satisfies the exhaustion requirement, the Court may reduce the

defendant’s sentence, after considering the factors set forth in 18 U.S.C. § 3553(a) to the extent

they are applicable, if the Court determines: (1) “extraordinary and compelling reasons warrant

such a reduction;” or (2) “the defendant is at least 70 years of age, has served at least 30 years in

prison, pursuant to a sentence imposed under section 3559(c) . . . and a determination has been

made by the Director of the [BOP] that the defendant is not a danger to the safety of any other

person or the community.”5 Finally, the Court must ensure that any reduction in the defendant’s

sentence under this statute is “consistent with applicable policy statements issued by the

Sentencing Commission.”6

                                                  III.     Analysis

         Defendant seeks early release based on the spread of COVID-19 in prison and his

underlying health conditions of obesity and pre-diabetes that make him more susceptible to serious



       3
         United States v. Boyles, 2020 WL 1819887, at *2 (D. Kan. 2020) (citing United States v. Alam, 2020 WL
1703881, at *2 (E.D. Mich. 2020)); see also 18 U.S.C. § 3582(c)(1)(A).
         4
           See United States v. Johnson, 766 F. App’x 648, 650 (10th Cir. 2019) (holding that without an express
statutory authorization, a court lacks jurisdiction to modify a sentence); United States v. Read-Forbes, 454 F. Supp.
3d 1113, 1116-17 (D. Kan. 2020) (examining the text, context, and historical treatment of § 3582(c)’s subsections to
determine that the exhaustion requirement is jurisdictional); Boyles, 2020 WL 1819887, at *2 (determining that
exhaustion of administrative remedies is a prerequisite for the court’s jurisdiction); cf. United States v. Younger, 2020
WL 3429490, at *3 (D. Kan. 2020) (reasoning that the Sixth Circuit’s approach articulated in United States v. Alam,
960 F.3d 831 (6th Cir. 2020), is “highly persuasive,” and concluding that § 3582(c)(1)(A)’s exhaustion requirement
is a claims-processing rule).
         5
             18 U.S.C. § 3582(c)(1)(A)(i)-(ii).
         6
           Id.; see also Dillon v. United States, 560 U.S. 817, 819 (2010) (holding that the Sentencing Commission’s
policy statement regarding 18 U.S.C. § 3582(c)(2) remains mandatory in the wake of United States v. Booker, 543
U.S. 220 (2005)).



                                                          -3-
             Case 6:17-cr-10127-EFM Document 43 Filed 11/19/20 Page 4 of 8




health complications. He also seeks release to help take care of his ill mother. The government

asserts that Defendant is not an appropriate candidate for early release.

A.      Exhaustion

        Defendant has satisfied the exhaustion requirement described in § 3582(c). He requested

compassionate release from the Warden on August 31, 2020. Confirmation of that request was

received the next day.      As of October 22, 2020, the date Defendant’s new motion was filed,

Defendant had not received a response from the Warden. The government also admits that

Defendant meets the exhaustion requirement. Thus, because more than 30 days have passed since

Defendant’s request, the Court has jurisdiction to decide his motion.

B.      Extraordinary and Compelling Reasons

        Defendant asserts two reasons that warrant his early release from prison. The Court will

address each in turn. In this case, neither reason is sufficient.

        1.       Health Conditions

        Defendant next asserts that his medical conditions of obesity and pre-diabetes, coupled

with the outbreak of COVID-19 in Englewood FCI, constitute an extraordinary and compelling

reason warranting a sentence reduction under § 3582(c)(1)(A). One condition, obesity, is listed

by the Centers for Disease Control and Prevention (“CDC”) as one that is at increased risk for

severe illness from COVID-19.7 In addition, the government concedes that per Department of

Justice (“DOJ”) policy and CDC guidance, Defendant’s medical condition of obesity in the context

of the COVID-19 pandemic constitutes an extraordinary and compelling reason. The government




         7
           CDC, People with Certain Medical Conditions, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-conditions.html (last visited November 17, 2020).



                                                    -4-
             Case 6:17-cr-10127-EFM Document 43 Filed 11/19/20 Page 5 of 8




contends, however, that Defendant’s underlying conditions of obesity and pre-diabetes can be

managed. In addition, the government asserts that when balanced with the § 3553(a) factors,

Defendant fails to demonstrate a situation so severe that release is warranted.

        Although the Court is sympathetic to Defendant’s concerns and recognizes that

Defendant’s risk of contracting COVID-19 may be higher due to his underlying health conditions,

he does not show a high risk. There is no widespread outbreak at Englewood FCI in which

Defendant is housed. Indeed, there are only five active inmate cases and 11 active staff cases.

Furthermore, the BOP has implemented procedures to control outbreaks. Concerns about COVID-

19, even when the virus has spread within a correctional facility, do not create the type of

extraordinary and compelling circumstances sufficient to justify compassionate release.8

Accordingly, Defendant does not meet his burden in demonstrating extraordinary and compelling

circumstances warranting compassionate release.

        2.         Family Reasons

        Family circumstances can sometimes establish an extraordinary and compelling reason

warranting release. Specifically, the “family circumstances” application note to § 1B1.13 provides

that an extraordinary or compelling reason may exist for a reduction in sentence due to “[t]he

incapacitation of the defendant’s spouse or registered partner when the defendant would be the

only available caregiver for the spouse or registered partner.”9 Here, Defendant does not seek




          8
            United States v. Dial, 2020 WL 4933537, at *3 (D. Kan. 2020) (citing United States v. Seymon, 2020 WL
2468762, at *4 (C.D. Ill. 2020) (“The Court does not seek to minimize the risks that COVID-19 poses to inmates in
the BOP,” however, “the mere presence of COVID-19 in a particular prison cannot justify compassionate release – if
it could, every inmate in that prison could obtain release.”).
        9
            U.S. Sentencing Guidelines Manual, § 1B1.13, Application Notes, 1(C)(ii).



                                                        -5-
             Case 6:17-cr-10127-EFM Document 43 Filed 11/19/20 Page 6 of 8




release to take care of a spouse or a partner but rather his mother. Thus, Defendant’s circumstances

do not fall into the family circumstances reason.

        Furthermore, even if the Court was inclined to find that caring for an incapacitated parent

constitutes an extraordinary and compelling reason,10 Defendant fails to demonstrate to the Court

that he is the only caregiver.11 Defendant states that his sister has been performing this duty but is

now unable to do so because she was recently hospitalized for an anxiety attack. Defendant,

however, fails to provide any evidence to the Court of his sister’s continued inability to care for

their mother.       Furthermore, Defendant does not provide any evidence of his mother’s

incapacitation and need for a caregiver. Thus, although the Court is sympathetic to Defendant’s

family circumstances, Defendant’s assertion that his mother may need additional caregiver help

does not constitute an extraordinary and compelling reason warranting release in this case.

C.      Section 3553(a) Factors

        The Court’s conclusion is bolstered by a consideration of the applicable sentencing factors

enumerated in 18 U.S.C. § 3553(a).12 Some of these factors include the nature and circumstances

of the offense; the need for the sentence imposed to reflect the seriousness of the offense, afford




          10
             See United States v. Bucci, 409 F. Supp. 3d 1, 2 (D. Mass. 2019) (finding that an extraordinary and
compelling reason warranting compassionate release existed because the defendant was the only available caregiver
for his ailing mother).
        11
           Id.; United States v. Nevers, 2019 WL 7281929, at *6 (E.D. La. 2019) (distinguishing the facts in the case
from Bucci because the defendant did not demonstrate that she was the only potential caregiver for her mother). See
also United States v. Ingram, 2019 WL 3162305, at *2 (S.D. Ohio 2019) (finding that the family circumstances of
aging and sick parents do not constitute extraordinary and compelling circumstances warranting compassionate
release).
        12
           18 U.S.C. § 3582(c)(1) (stating that the court should consider the factors set forth in § 3553(a) when
determining the length of imprisonment).



                                                        -6-
            Case 6:17-cr-10127-EFM Document 43 Filed 11/19/20 Page 7 of 8




adequate deterrence, and protect the public from future crimes by the defendant; and the need to

avoid unwarranted sentence disparities.13

       Defendant pleaded guilty to the offense of possession of a firearm in furtherance of a drug

trafficking crime. The investigation into this offense involved three controlled purchases of

methamphetamine from Defendant. When a search warrant was executed on his home, six

firearms were found along with a significant amount of methamphetamine. The sentencing

guideline range was 60 months to life. The Court found that the nature and circumstances of the

offense, the history and characteristics of Defendant, and the need to reflect the seriousness of the

offense and afford adequate deterrence warranted a 96-month sentence.

       At this point, Defendant has served approximately three years, which is less than half of

his sentence. The Court remains convinced that 96 months is the appropriate sentence. Reducing

Defendant’s sentence to time served would not reflect the seriousness of Defendant’s criminal

conduct nor provide adequate deterrence or appropriate punishment. The Court finds that the 96-

month sentence originally imposed remains sufficient, but not greater than necessary, to meet the

sentencing factors in § 3553(a) and punish the offense involved. Accordingly, the Court finds that

Defendant does not demonstrate extraordinary and compelling reasons to warrant his early release

from prison.

       IT IS THEREFORE ORDERED that Defendant’s Motion for Compassionate Release

(Doc. 37) is DENIED AS MOOT.




       13
            18 U.S.C. § 3553(a).



                                                -7-
        Case 6:17-cr-10127-EFM Document 43 Filed 11/19/20 Page 8 of 8




      IT IS FURTHER ORDERED that Defendant’s Motion for Compassionate Release (Doc.

40) is DENIED.

      IT IS SO ORDERED.

      Dated this 19th day of November, 2020.




                                                 ERIC F. MELGREN
                                                 UNITED STATES DISTRICT JUDGE




                                           -8-
